The opinion of the court was delivered, by
Read, J.
The cases of Heath v. Knapp, 10 Watts 405, and 4 Barr 228, dispose of all the points in this case but one. The last-named case decided that Robert Morris, by his will, gave his wife an estate in fee simple, which was the clear and uncontested meaning of that instrument, and unaccompanied by any trust whatever: Pennock’s Estate, 8 Harris 268. The first case disposed of the claim under Grant, by a sheriff’s sale of the warrant in 1802, in Northumberland county, on two grounds: First, that the sale passed no interest to the grantee, inasmuch as the ■lands called for in the warrants were not at the time in the county of Northumberland, Secondly, that an unexecuted warrant for land is not the subject of levy and sale as the property of the warrantee under a fieri facias. This is a sufficient answer *449to the two first errors assigned,- and the fourth error is not supported by the record, for the draft is not mentioned in the testimony of James Caldwell.
The only other question appears too plain for argument. In two ejectments for this land an undivided moiety of forty-four acres was recovered in the first, and in the second there was a verdict and a judgment for the defendants, the present plaintiffs, for the whole. The court properly charged the jury that these two verdicts and judgments were only conclusive as to the undivided moiety; in which we can see no error. To form a bar to a third ejectment, the two former ones must be for the same land upon the same title: Mercer v. Watson, 1 Watts 344; Drexel v. Man, 2 Barr 267, 271; and it is certain, therefore, that in this case only an undivided moiety of the forty-four acres had been twice decided to be the property of the defendants.
Judgment affirmed.